Citation Nr: 0521326	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel







INTRODUCTION

The veteran had active service from November 1969 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the veteran's claim for 
service connection for bilateral hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure, and 
that service connection for his bilateral hearing loss is 
appropriate.  

There is favorable and unfavorable opinion evidence of record 
as to whether any portion of the veteran's hearing loss is 
related to an incident of his service.  The March 2004 
audiological examination report, however, shows that only a 
nexus opinion was obtained from the VA examiner.  The veteran 
did not undergo audiometric testing.  The Board notes that 
the veteran submitted a private audiological report from The 
Hearing Clinic, Inc. dated in January 2004.  The audiologist 
only provided pure tone averages and did not interpret the 
pure tone thresholds in decibels for each frequency depicted 
in the audiogram.  The Board is precluded from applying these 
results to the criteria of 38 C.F.R. § 3.385 (2004) in order 
to determine the severity of the veteran's current hearing 
loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data). Consequently, 
it is not known whether the veteran currently has impaired 
hearing as defined by VA regulation, 38 C.F.R. § 3.385 
(2004).   Therefore, the Board finds that the veteran must be 
afforded a VA audiological examination. 

Additionally, the Board observes that while the VA examiner 
was asked to provide a medical opinion on the etiology of the 
veteran's hearing loss, she only provided an opinion with 
respect to right ear hearing loss.  Also, service medical 
records show that audiometric testing conducted at the 
veteran's induction examination revealed that the auditory 
threshold in at least one frequency was 40 or higher in the 
right and left ears with an increase to 45 shown on 
audiometric testing conducted at the veteran's separation 
examination with respect to the right ear and a decrease to 
35 in the left ear.  The veteran is entitled to consideration 
of whether an 'increase in disability' occurred in service 
requiring application of the statutory presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2004).  Neither the private audiologist nor the VA 
examiner addressed this question in their opinions.  For the 
foregoing reasons, the Board finds that in addition to a VA 
audiological examination, it is also necessary to obtain 
another medical opinion.   


Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any bilateral hearing loss that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and offer an opinion 
as to whether any portion of bilateral 
ear hearing loss found on examination 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability of 
less than 50 percent) causally or 
etiologically related to the veteran's 
reported exposure to jet noise during 
service.   Also, the examiner should 
provide an opinion as to whether any 
portion of bilateral hearing loss 
found on examination reflects an 
increase in disability that represents 
a chronic worsening or clearly and 
unmistakably represents the natural 
progression of the disorder.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

2.	Thereafter, the veteran's claim should 
be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran 
and his representative.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




